In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00356-CV

____________________


IN RE BRYCE C. CHATMAN




Original Proceeding



MEMORANDUM OPINION
 Relator Bryce C. Chatman seeks mandamus relief to compel the trial court to delete
the affirmative deadly weapon finding from his judgment of conviction by entering a
judgment nunc pro tunc.  A judgment nunc pro tunc is appropriate only to correct a clerical
error; that is, it cannot be used to correct a judicial error.  State v. Bates, 889 S.W.2d 306, 309
(Tex. Crim. App. 1994).  Chatman has not demonstrated that the trial court failed to perform
a purely ministerial duty, nor has he demonstrated that he has no adequate remedy by appeal. 
See State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim.
App. 2001); Dickens v. Second Court of Appeals, 727 S.W.2d 542, 550 (Tex. Crim. App.
1987).  Accordingly, we deny relief on the petition for writ of mandamus.
	PETITION DENIED.
									PER CURIAM


Opinion Delivered August 27, 2009

Before Gaultney, Kreger, and Horton, JJ.